             Case 2:18-cv-02173-JAD-EJY Document 92 Filed 09/26/20 Page 1 of 1



 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA
 3
                                                              Case No.: 2:18-cv-02173-JAD-EJY
 4 Kareen Anderson,
 5
                       Plaintiff                          Order Adopting Report & Recommendation
 6                                                                  and Denying Motion
     v.
 7
 8 United States of America, et al.,                                   [ECF Nos. 76, 84]
 9                     Defendants

10
11            In this civil-rights case, Magistrate Judge Elayna Youchah has considered Plaintiff
12 Kareen Anderson’s motion to order access to court and legal mail, 1 which she more properly
13 characterizes as a request for prospective injunctive relief, and recommends that I deny it. 2 The
14 deadline for any party to object to that recommendation was September 22, 2020, and no party
15 filed anything. “[N]o review is required of a magistrate judge’s report and recommendation
16 unless objections are filed.” 3 Having reviewed the R&R, I find good cause to adopt it, and I do.
17            IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
18 Recommendation [ECF No. 84] is ADOPTED in its entirety.
19            IT IS FURTHER ORDERED that Anderson’s motion to order access to court and legal
20 mail [ECF No. 76] is DENIED.
21                                                             _________________________________
                                                               U.S. District Judge Jennifer A. Dorsey
22                                                             Dated: September 26, 2020
23
24
     1
         ECF No. 76.
25
     2
26       ECF No. 84.
     3
27    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                      1
